878 F.2d 1445
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Jacqueline M. GRIFFIN, Petitioner,v.DEPARTMENT OF the ARMY, Respondent.
No. 89-3092.
United States Court of Appeals, Federal Circuit.
May 11, 1989.Rehearing Denied June 30, 1989.

Before MARKEY, Chief Judge, and PAULINE NEWMAN and MAYER, Circuit Judges.
PER CURIAM.


1
On November 8, 1988, the initial decision of the Merit Systems Protection Board, Docket No. PH07528810226, sustaining the Department of the Army's removal of Jacqueline M. Griffin from her position due to absence without leave, became final when the Board denied Griffin's petition for review.  We affirm on the basis of the administrative judge's opinion.